     Case 4:19-cv-03425-JST Document 81-1 Filed 12/30/19 Page 1 of 74



 1   Julie E. Schwartz, Bar No. 260624
     JSchwartz@perkinscoie.com
 2   PERKINS COIE LLP
 3   3150 Porter Drive
     Palo Alto, CA 94304-1212
 4   Telephone: 650.838.4300
     Facsimile: 650.838.4350
 5
     Todd M. Hinnen (admitted pro hac vice)
 6   THinnen@perkinscoie.com
 7   Ryan Spear (admitted pro hac vice)
     RSpear@perkinscoie.com
 8   PERKINS COIE LLP
     1201 Third Ave., Suite 4900
 9   Seattle, WA 98101-3099
     Telephone: 206.359.8000
10
     Facsimile: 206.359.9000
11
     Attorneys for Plaintiff Niantic, Inc.
12
                                 UNITED STATES DISTRICT COURT
13
                              NORTHERN DISTRICT OF CALIFORNIA
14

15                                           OAKLAND DIVISION

16
     NIANTIC, INC., a Delaware corporation,          Case No. 19-cv-03425-JST
17
                            Plaintiff,               DECLARATION OF RYAN SPEAR
18                                                   IN SUPPORT OF NIANTIC, INC.’S REPLY
            v.
                                                     IN SUPPORT OF ITS COMBINED
19                                                   MOTION TO DISMISS
     GLOBAL++, an unincorporated
20   association; RYAN HUNT, a.k.a.                  COUNTERCLAIMS FOR FAILURE TO
     “ELLIOTROBOT,” an individual;                   STATE A CLAIM, MOTION TO STRIKE
21   ALEN HUNDUR, a.k.a. “IOS N00B,”                 COUNTERCLAIMS UNDER
     an individual; and DOES 1-20,                   CALIFORNIA CODE OF CIVIL
22                                                   PROCEDURE § 425.16, AND MOTION TO
                            Defendants.              STRIKE DEFENDANTS’ AFFIRMATIVE
23
                                                     DEFENSES
24

25

26

27

28


                                                                             SPEAR DECLARATION
                                                                            Case No. 19-cv-03425-JST
      Case 4:19-cv-03425-JST Document 81-1 Filed 12/30/19 Page 2 of 74



 1                                 DECLARATION OF RYAN SPEAR
 2          I, Ryan Spear, declare as follows:
 3          1.      I am an attorney licensed to practice in the State of Washington and have been
 4   admitted to practice pro hac vice before this Court. See Dkt. 14. I am a partner at the law firm
 5   Perkins Coie LLP and am counsel of record for Plaintiff Niantic, Inc. (“Niantic”) in this matter.
 6          2.      I make this declaration in support of Niantic’s Reply In Support of Its Combined
 7   Motion to Dismiss Counterclaims for Failure to State a Claim, Motion to Strike Counterclaims
 8   under California Code of Civil Procedure § 425.16, and Motion to Strike Defendants’ Affirmative
 9   Defenses. I have personal knowledge of the facts stated in this declaration and, if called as a
10   witness, could and would testify competently to those facts.
11          3.      Defendants Ryan Hunt and Alen Hundur (collectively, “defendants”) assert
12   counterclaims against Niantic based on the cease-and-desist letter that Niantic sent to defendants
13   on June 7, 2019. See Defendants Ryan Hunt’s and Alen Hundur’s Answer to Plaintiff Niantic,
14   Inc.’s Complaint for Damages and Injunctive Relief and Counterclaims (Dkt. 64) at 12 ¶¶ 33-38;
15   see also id. at 14-15 ¶¶ 52, 57, 59. A true and correct copy of Niantic’s cease-and-desist letter is
16   attached as Exhibit A.
17          4.      Defendants also assert counterclaims against Niantic based on the allegation that
18   Niantic “contacted GoDaddy, the web hosting company that hosted [defendants’]
19   globalplusplus.com home page, to demand that GoDaddy disable the website, which allowed
20   Defendants to operate.” Id. at 12-13 ¶ 39; see also id. at 14-15 ¶¶ 52, 57, 59.
21          5.      Niantic did not demand that GoDaddy disable defendants’ website. Rather, Niantic
22   contacted Domains By Proxy (a service owned by GoDaddy and used by defendants to obscure
23   their identities) and asked Domains By Proxy to disclose contact information for registrants of
24   certain domain names associated with defendants’ misconduct, including the domain name
25   globalplusplus.com. Niantic communicated with Domains By Proxy via email and via Domains
26   By Proxy’s online submission portal.
27          6.      The communications that Niantic sent to Domains By Proxy related to this case are
28   attached as Exhibit B. (Extraneous copies of Niantic’s Complaint and screenshots from
                                                     -1-
                                                                                        SPEAR DECLARATION
                                                                                       Case No. 19-cv-03425-JST
      Case 4:19-cv-03425-JST Document 81-1 Filed 12/30/19 Page 3 of 74



 1   defendants’ website, which were attached to many of these communications, have been omitted
 2   for the sake of brevity.)
 3          7.      As shown in Exhibit B, Niantic’s first communication with Domains By Proxy
 4   occurred on June 24, 2019—ten days after Niantic initiated this lawsuit. See Dkt. 1.
 5          8.      I am informed and believe that defendants’ website at www.globalplusplus.com
 6   had already ceased operating at the time that Niantic first communicated with Domains By Proxy.
 7

 8          I declare under penalty of perjury that the foregoing is true and correct.
 9

10          Executed on December 30, 2019 at Seattle, WA.
11
                                                             /s/ Ryan Spear
12                                                          Ryan Spear
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     -2-
                                                                                   SPEAR DECLARATION
                                                                                  Case No. 19-cv-03425-JST
Case 4:19-cv-03425-JST Document 81-1 Filed 12/30/19 Page 4 of 74




             (;+,%,7$
         Case 3:19-cv-03425-JSC
         Case 4:19-cv-03425-JST Document
                                Document 81-1 Filed06/14/19
                                         7-9 Filed  12/30/19 Page
                                                              Page10
                                                                   5 of
                                                                     of 74
                                                                        13




June 7, 2019                                                                               Todd M. Hinnen
                                                                                  THinnen@perkinscoie.com
                                                                                       D. +1.206.359.3384
                                                                                       F. +1.206.359.4384

VIA EMAIL

Global++ (https://globalplusplus.com)
Ryan Hunt
elliotrobot20@gmail.com
Alen Hundur
a.hundur@outlook.com

Re:      Cease and Desist Unlawful Conduct Targeting Niantic, Inc.

Dear Mr. Hunt, Mr. Hundur, and others acting for and on behalf of Global++:

We represent Niantic, Inc. We write to demand that you stop your unauthorized and illegal
activity targeting Niantic and Niantic’s games.

   A. Niantic and Niantic’s Games

As you know, Niantic designs, develops, and publishes location-based augmented reality games,
including Pokémon GO and Ingress. Niantic is also the publisher of Harry Potter: Wizards Unite,
a highly anticipated new game that has launched in limited locales. Niantic’s games are based on
three core principles: exploration and discovery of new places, exercise, and real-world social
interaction with other people. Through these principles, and by leveraging mobile devices and
sophisticated mapping technologies, Niantic’s games enable magical experiences that make the
world even more enticing and enchanting.

Niantic takes its core principles very seriously, and it does not tolerate conduct that threatens the
integrity of its games or impairs the gaming experience of its users. Nor does Niantic tolerate
conduct that infringes its intellectual property rights.

      B. Global++’s Unlawful Activity

Our investigation indicates that Global++ traffics in unauthorized derivative versions of the
mobile apps for Niantic’s games, which Global++ calls “tweaks.” Specifically, it appears that
Global++ circumvents the technical security measures protecting the code in Niantic’s mobile
apps; copies and modifies the code without Niantic’s permission; then profits from derivative
versions of Niantic’s apps marketed under the names “Potter++,” “PokeGo++,” and “Ingress++.”
See Figure 1. For purposes of this letter, we refer to these unauthorized derivative versions of
Niantic’s apps as the “infringing programs.”
            Case 3:19-cv-03425-JSC
            Case 4:19-cv-03425-JST Document
                                   Document 81-1 Filed06/14/19
                                            7-9 Filed  12/30/19 Page
                                                                 Page11
                                                                      6 of
                                                                        of 74
                                                                           13



Global++
June 7, 2019
Page 2


                                                      Figure 1 1




As we understand it, the principal purpose of the infringing programs is to allow users to cheat
within Niantic’s games, including by “spoofing” (i.e., faking) their locations—functionality that
directly undermines Niantic’s core principles, interferes with legitimate users’ enjoyment of
Niantic’s games, and violates Niantic’s Terms of Service. Our investigation indicates that
Global++ has reaped substantial profits from its infringing programs.

Niantic appreciates your enthusiasm for its games. However, your activities violate civil and
criminal law, and your conduct harms Niantic and Niantic’s users. We therefore demand
that you immediately cease developing, offering, and distributing the infringing programs and
stop engaging in any other activity that violates Niantic’s rights.

First, your activities violate Niantic’s Terms of Service. Under the Terms of Service, users may
not, among other things, “copy, modify, or create derivative works based on” Niantic’s games;
“use the Services or Content . . . for any commercial purpose”; or cheat, which includes “[u]sing
any techniques to alter or falsify a device’s location (for example through GPS spoofing).”
Niantic, Terms of Service §§ 3, 4, 6, www.nianticlabs.com/terms/ (last visited May 29, 2019).
Your misconduct, as described above, violates all those terms and conditions and likely others as
well.

1
    Source: Global++, https://globalplusplus.com (last visited May 29, 2019).
        Case 3:19-cv-03425-JSC
        Case 4:19-cv-03425-JST Document
                               Document 81-1 Filed06/14/19
                                        7-9 Filed  12/30/19 Page
                                                             Page12
                                                                  7 of
                                                                    of 74
                                                                       13



Global++
June 7, 2019
Page 3


In addition, it appears that your infringing programs scrape valuable and proprietary information
relating to points of interest in Niantic’s games (point-of-interest data, or “POI data”), then
transfer that data to your servers for aggregation and further commercial exploitation. That, too,
violates Niantic’s Terms of Service. See id. § 6 (prohibiting “extract[ing], scrap[ing], or
index[ing]” Niantic’s services or content).

Second, by copying, modifying, and distributing infringing versions of Niantic’s code without
Niantic’s permission, you have violated Niantic’s exclusive rights under the federal Copyright
Act. See 17 U.S.C. §§ 102, 106. That misconduct exposes you to serious penalties, including
money damages, injunctive relief, and attorneys’ fees and costs. See id. §§ 501, 505. The
Copyright Act also permits Niantic to seek an order impounding your infringing programs and
all articles by means of which your infringing programs may be reproduced. See id. § 503.

Third, by soliciting and encouraging Niantic’s customers (and others) to use your infringing
programs, you have unlawfully induced third parties to infringe Niantic’s intellectual property
rights; interfered with Niantic’s business relationships; and engaged in conduct that is unlawful,
unfair, and fraudulent. See Cal. Bus. & Prof. Code § 17200.

To be clear, the foregoing is not an exhaustive list of the violations that we have identified and
that we expect to identify in the future. Our legal and factual investigation is ongoing.

   C. Niantic’s Demands

Niantic would prefer to resolve this dispute amicably. To avoid further escalation, however, you
and your agents, employees, affiliates, or anyone acting on your behalf (“You” or
“Your”) must immediately:

   1. Cease developing, offering, and distributing unauthorized derivative versions of Niantic’s
      mobile apps, including but not limited to all versions of Potter++, PokeGo++, and
      Ingress++, and all similar programs;
   2. Deactivate and render unusable all copies of Your infringing programs;
   3. Inform all users of Your infringing programs that Your infringing programs are
      unauthorized and in violation of Niantic’s Terms of Service;
   4. Deactivate and make inaccessible all online channels and other channels through which
      You advertise, market, distribute, and sell access to Your infringing programs, including
      but not limited to the website at https://globalplusplus.com/, and any other websites or
      accounts (including but not limited to accounts maintained through Patreon, Stripe,
      Discord, Facebook, Twitter, and YouTube) within Your custody or control;
        Case 3:19-cv-03425-JSC
        Case 4:19-cv-03425-JST Document
                               Document 81-1 Filed06/14/19
                                        7-9 Filed  12/30/19 Page
                                                             Page13
                                                                  8 of
                                                                    of 74
                                                                       13



Global++
June 7, 2019
Page 4


   5. Provide complete and unaltered copies of any software code or tools used to develop or
      distribute Your infringing programs;
   6. Provide complete and unaltered copies of the code for all versions of Your infringing
      programs, then permanently delete all such code;
   7. Provide complete and unaltered copies of any Niantic data within Your custody or
      control, including but not limited to POI data, then permanently delete any such data;
   8. Cease developing, offering, and distributing any other products, services, or content in
      violation of Niantic’s rights;
   9. Provide a list of websites and domain names that You own, maintain, or control,
      including but not limited to websites and domain names that obtain, display, solicit, or
      distribute Niantic data and Niantic intellectual property; and
   10. Disgorge all profits from Your unlawful conduct.
Furthermore, for the reasons explained above, Niantic hereby revokes Your limited license
to access Niantic’s games, apps, websites, servers, services, and platforms. This means that
You may not access or use Niantic’s games, apps, websites, servers, services, or platforms in any
manner and for any reason. Niantic will treat any further activity by You on Niantic’s games,
apps, websites, servers, services, or platforms as intentional and unauthorized access to its
protected computers in violation of the federal Computer Fraud and Abuse Act, 18 U.S.C. §
1030, and similar state laws.

Please confirm in writing, no later than June 13, 2019, that You have complied with our
demands. My contact information appears at the top of this letter. If You ignore this letter and
continue in Your current unauthorized and improper conduct, Niantic will take measures it
believes are necessary to enforce its rights, maintain the quality of its services, and protect its
users.

This letter is not intended by Niantic as a waiver or relinquishment of any of Niantic’s rights or
remedies. Niantic specifically reserves all such rights and remedies, whether at law or in equity.

Sincerely,



Todd M. Hinnen
Case 4:19-cv-03425-JST Document 81-1 Filed 12/30/19 Page 9 of 74




             (;+,%,7%
         Case 4:19-cv-03425-JST Document 81-1 Filed 12/30/19 Page 10 of 74


From:                  Earl, Erin K. (SEA)
To:                    abuse@domainsbyproxy.com; generalmanager@domainsbyproxy.com
Subject:               Registrant information for globalplusplus.com
Date:                  Monday, June 24, 2019 5:30:15 PM
Attachments:           2019-06-24 Letter from E. Earl to DBP re - globalplusplus.com.PDF


Dear Domains by Proxy:

Please see the attached correspondence.

Regards,

Erin Earl | Perkins Coie LLP
1201 Third Avenue
Suite 4900
Seattle, WA 98101
PHONE: +1.206.359.8510
FAX: +1.206.359.9510
EEarl@perkinscoie.com




NOTICE: This communication may contain privileged or other confidential information. If you have received it in error, please advise the
sender by reply email and immediately delete the message and any attachments without copying or disclosing the contents. Thank you.




                                                                                                                                           1
         Case 4:19-cv-03425-JST Document 81-1 Filed 12/30/19 Page 11 of 74




June 24, 2019



VIA EMAIL

Domains By Proxy, LLC
abuse@domainsbyproxy.com
generalmanager@domainsbyproxy.com

Re:      Registrant information for globalplusplus.com

Dear Domains By Proxy, LLC:

We represent Niantic, Inc. (“Niantic”) and write to request that you provide full contact
information for the registrant of the domain name globalplusplus.com. The owner(s) of that
domain name have used the www.globalplusplus.com website to advertise, distribute, and profit
from computer programs titled Potter++, PokeGo++, and Ingress++ (the “Illegal Programs”).
The Illegal Programs are “hacked” versions of the mobile applications for Niantic’s famous
augmented reality games, Harry Potter: Wizards Unite, Pokémon Go, and Ingress. The purpose
of the Illegal Programs is to enable users to cheat within Niantic’s games.

The Illegal Programs violate Niantic’s rights for at least the following reasons:

      1. The Illegal Programs contain copies of Niantic’s copyrighted computer code and
         constitute unauthorized derivative versions of Niantic’s copyrighted computer code.
         Thus, the creation and distribution of the Illegal Programs violates Niantic’s exclusive
         rights under the federal Copyright Act, 17 U.S.C. § 101, et seq., and analogous state laws.

      2. The Illegal Programs can be used to access Niantic’s protected computers without
         authorization and obtain information, thereby violating the federal Computer Fraud and
         Abuse Act, 18 U.S.C. § 1030, and analogous state laws.

      3. The Illegal Programs violate Niantic’s Terms of Service which prohibit, among other
         things, copying, modifying, or creating derivative works based on Niantic’s games; using
         Niantic’s services or content for commercial purposes; and cheating in Niantic’s games.

In addition, the globalplusplus.com domain name violates your customer agreement, which
allows Domains by Proxy to take any action it deems necessary “[i]f it comes to DBP’s attention
that [the registrant] is using DBP’s services in a manner . . . that . . . [i]nfringes on the intellectual
property rights of another User or any other person or entity” and requires registrants to certify
that they “have no knowledge of [their] domain name infringing upon or conflicting with the




                                                                                                         2
       Case 4:19-cv-03425-JST Document 81-1 Filed 12/30/19 Page 12 of 74




legal rights of a third party.” Domain Name Proxy Agreement §§ 3-4,
https://www.domainsbyproxy.com/policy/ShowDoc.aspx?pageid=domain_nameproxy.

Niantic has filed a lawsuit regarding the Illegal Programs. A copy of the complaint is attached.

Although the www.globalplusplus.com website currently is not operational, we have attached
screenshots taken a short time ago establishing its distribution of unauthorized derivative
versions of Niantic’s copyrighted mobile apps.

For all these reasons, we respectfully request that you provide full contact information for the
registrant of the domain name globalplusplus.com.

Sincerely,



Erin K. Earl




                                                                                                   3
         Case 4:19-cv-03425-JST Document 81-1 Filed 12/30/19 Page 13 of 74


From:                  Earl, Erin K. (SEA)
To:                    abuse@domainsbyproxy.com; generalmanager@domainsbyproxy.com
Subject:               Registrant information for apphaven.org
Date:                  Monday, June 24, 2019 5:35:56 PM
Attachments:           2019-06-24 Letter from E. Earl to DBP re - apphaven.org.PDF


Dear Domains by Proxy:

Please see the attached correspondence.

Regards,

Erin Earl | Perkins Coie LLP
1201 Third Avenue
Suite 4900
Seattle, WA 98101
PHONE: +1.206.359.8510
FAX: +1.206.359.9510
EEarl@perkinscoie.com




NOTICE: This communication may contain privileged or other confidential information. If you have received it in error, please advise the
sender by reply email and immediately delete the message and any attachments without copying or disclosing the contents. Thank you.




                                                                                                                                           4
         Case 4:19-cv-03425-JST Document 81-1 Filed 12/30/19 Page 14 of 74




June 24, 2019



VIA EMAIL

Domains By Proxy, LLC
abuse@domainsbyproxy.com
generalmanager@domainsbyproxy.com

Re:      Registrant information for apphaven.org

Dear Domains By Proxy, LLC:

We represent Niantic, Inc. (“Niantic”) and write to request that you provide full contact
information for the registrant of the domain name apphaven.org. The owner(s) of that domain
name have used the apphaven.org website to advertise, distribute, and profit from computer
programs titled Potter++, PokeGo++, and Ingress++ (the “Illegal Programs”). The Illegal
Programs are “hacked” versions of the mobile applications for Niantic’s famous augmented
reality games, Harry Potter: Wizards Unite, Pokémon Go, and Ingress. The purpose of the
Illegal Programs is to enable users to cheat within Niantic’s games.

The Illegal Programs violate Niantic’s rights for at least the following reasons:

      1. The Illegal Programs contain copies of Niantic’s copyrighted computer code and
         constitute unauthorized derivative versions of Niantic’s copyrighted computer code.
         Thus, the creation and distribution of the Illegal Programs violates Niantic’s exclusive
         rights under the federal Copyright Act, 17 U.S.C. § 101, et seq., and analogous state laws.

      2. The Illegal Programs can be used to access Niantic’s protected computers without
         authorization and obtain information, thereby violating the federal Computer Fraud and
         Abuse Act, 18 U.S.C. § 1030, and analogous state laws.

      3. The Illegal Programs violate Niantic’s Terms of Service which prohibit, among other
         things, copying, modifying, or creating derivative works based on Niantic’s games; using
         Niantic’s services or content for commercial purposes; and cheating in Niantic’s games.

In addition, the apphaven.org domain name violates your customer agreement, which allows
Domains by Proxy to take any action it deems necessary “[i]f it comes to DBP’s attention that




                                                                                                   5
        Case 4:19-cv-03425-JST Document 81-1 Filed 12/30/19 Page 15 of 74




[the registrant] is using DBP’s services in a manner . . . that . . . [i]nfringes on the intellectual
property rights of another User or any other person or entity” and requires registrants to certify
that they “have no knowledge of [their] domain name infringing upon or conflicting with the
legal rights of a third party.” Domain Name Proxy Agreement §§ 3-4,
https://www.domainsbyproxy.com/policy/ShowDoc.aspx?pageid=domain_nameproxy.

Niantic has filed a lawsuit regarding the Illegal Programs. A copy of the complaint is attached.

For all these reasons, we respectfully request that you provide full contact information for the
registrant of the domain name apphaven.org.

Sincerely,



Erin K. Earl




                                                                                                        6
           Case 4:19-cv-03425-JST Document 81-1 Filed 12/30/19 Page 16 of 74


From:             Domains By Proxy
To:               Earl, Erin K. (SEA)
Subject:          Update [Incident ID: 39287250] - GlobalPlusPlus.com :: 692938
Date:             Tuesday, June 25, 2019 9:33:09 AM




              PRIVATE REGISTRATIONS®




            Discussion Notes
            Support Staff Response
            Dear Erin Earl,

            We reviewed the link you provided and were unable to verify the
            copyrighted content is present on the URL. As a result, we are unable to
            assist you via our Copyright Claims Process.

            If you seek the identity of the domain owner, please review our
            subpoena policies here:
            https://www.domainsbyproxy.com/policy/Subpoena.aspx

            Kind regards,

            Hap
            Office of the General Manager
            Domains By Proxy, LLC

            Customer Inquiry
            DBP Claim Request Requestor First Name: Erin Requestor Last Name:
            Earl Requestor Firm: Perkins Coie LLP Requestor Company: Niantic,
            Inc. Requestor Email: EEarl@perkinscoie.com Requestor Phone: (206)
            359-8510 Requestor Language: Complaint Nature: Website content
            infringes a copyright Federal trademark registration number: TX 8-729-
            533, PA 2-179-944, PA 2-180-185 Jurisdictions or geographical area:
            Good faith certification: I, Erin Earl, certify in good faith, under penalty of
            perjury, that I am an authorized representative of the copyright holder
            (namely, Niantic, Inc.), that the use of the copyrighted content (namely,
            Niantic’s computer code for its mobile applications) infringes the rights of
            the copyright holder, and that the use of the copyrighted content claimed
            to be infringing is not defensible. Infringing URL:
            www.globalplusplus.com Copyrighted URL:
            https://apps.apple.com/us/app/harry-potter-wizards-unite/id1452352832

                                                                                              7
    Case 4:19-cv-03425-JST Document 81-1 Filed 12/30/19 Page 17 of 74


      ; https://apps.apple.com/us/app/pok%C3%A9mon-go/id1094591345 ;
      https://apps.apple.com/us/app/ingress-prime/id576505181 Domains:
      GlobalPlusPlus.com Additional Information: We represent Niantic, Inc.
      (“Niantic”) and write to request that you provide full contact information
      for the registrant of the domain name globalplusplus.com. The owner(s)
      of that domain name have used the www.globalplusplus.com website to
      advertise, distribute, and profit from computer programs titled Potter++,
      PokeGo++, and Ingress++ (the “Illegal Programs”). The Illegal Programs
      are “hacked” versions of the mobile applications for Niantic’s famous
      augmented reality games, Harry Potter: Wizards Unite, Pokémon Go,
      and Ingress. The purpose of the Illegal Programs is to enable users to
      cheat within Niantic’s games. The Illegal Programs violate Niantic’s
      rights for at least the following reasons: First, the Illegal Programs
      contain copies of Niantic’s copyrighted computer code and constitute
      unauthorized derivative versions of Niantic’s copyrighted computer
      code. Thus, the creation and distribution of the Illegal Programs violates
      Niantic’s exclusive rights under the federal Copyright Act, 17 U.S.C. §
      101, et seq., and analogous state laws. Second, the Illegal Programs
      can be used to access Niantic’s protected computers without
      authorization and obtain information, thereby violating the federal
      Computer Fraud and Abuse Act, 18 U.S.C. § 1030, and analogous state
      laws. Third, the Illegal Programs violate Niantic’s Terms of Service
      which prohibit, among other things, copying, modifying, or creating
      derivative works based on Niantic’s games; using Niantic’s services or
      content for commercial purposes; and cheating in Niantic’s games.
      Niantic has filed a lawsuit regarding the Illegal Programs. A copy of the
      complaint is attached. Although the www.globalplusplus.com website
      currently is not operational, we are submitting screenshots taken a short
      time ago establishing its distribution of unauthorized derivative versions
      of Niantic’s copyrighted mobile apps.



     Office of the General Manager,
     Domains By Proxy, LLC




Copyright © 1999-2019 Domains By Proxy, LLC.
All rights reserved.
U.S. Pat No. 7,130,878



                                                                            2666143392




                                                                                         8
           Case 4:19-cv-03425-JST Document 81-1 Filed 12/30/19 Page 18 of 74


From:             Domains By Proxy
To:               Earl, Erin K. (SEA)
Subject:          Update [Incident ID: 39287273] - apphaven.org :: 692939
Date:             Tuesday, June 25, 2019 9:47:57 AM




              PRIVATE REGISTRATIONS®




            Discussion Notes
            Support Staff Response
            Dear Erin Earl,

            We reviewed the complaint on APPHAVEN.ORG and in order to
            proceed with our investigation we require the following:

            1. A screen shot of the infringing content including the URL so we can
            verify infringing content

            *Please note that the screenshots you provided don't include the URL

            If you do not provide this information, we will consider this matter closed.

            Regards,

            Hap
            Office of the General Manager
            Domains By Proxy, LLC
            Customer Inquiry
            DBP Claim Request Requestor First Name: Erin Requestor Last Name:
            Earl Requestor Firm: Perkins Coie LLP Requestor Company: Niantic,
            Inc. Requestor Email: EEarl@perkinscoie.com Requestor Phone: (206)
            359-8510 Requestor Language: Complaint Nature: Website content
            infringes a copyright Federal trademark registration number: TX 8-729-
            533, PA 2-179-944, PA 2-180-185 Jurisdictions or geographical area:
            Good faith certification: I, Erin Earl, certify in good faith, under penalty of
            perjury, that I am an authorized representative of the copyright holder
            (namely, Niantic, Inc.), that the use of the copyrighted content (namely,
            Niantic’s computer code for its mobile applications) infringes the rights of
            the copyright holder, and that the use of the copyrighted content claimed
            to be infringing is not defensible. Infringing URL:
            https://apphaven.org/default Copyrighted URL:

                                                                                              9
    Case 4:19-cv-03425-JST Document 81-1 Filed 12/30/19 Page 19 of 74


      https://apps.apple.com/us/app/pok%C3%A9mon-go/id1094591345 ;
      https://apps.apple.com/us/app/ingress-prime/id576505181 ; and
      https://apps.apple.com/us/app/harry-potter-wizards-unite/id1452352832
      Domains: apphaven.org Additional Information: We represent Niantic,
      Inc. (“Niantic”) and write to request that you provide full contact
      information for the registrant of the domain name apphaven.org. The
      owner(s) of that domain name have used the apphaven.org website to
      advertise, distribute, and profit from computer programs titled Potter++,
      PokeGo++, and Ingress++ (the “Illegal Programs”). The Illegal Programs
      are “hacked” versions of the mobile applications for Niantic’s famous
      augmented reality games, Harry Potter: Wizards Unite, Pokémon Go,
      and Ingress. The purpose of the Illegal Programs is to enable users to
      cheat within Niantic’s games. The Illegal Programs violate Niantic’s
      rights for at least the following reasons: First, the Illegal Programs
      contain copies of Niantic’s copyrighted computer code and constitute
      unauthorized derivative versions of Niantic’s copyrighted computer
      code. Thus, the creation and distribution of the Illegal Programs violates
      Niantic’s exclusive rights under the federal Copyright Act, 17 U.S.C. §
      101, et seq., and analogous state laws. Second, the Illegal Programs
      can be used to access Niantic’s protected computers without
      authorization and obtain information, thereby violating the federal
      Computer Fraud and Abuse Act, 18 U.S.C. § 1030, and analogous state
      laws. Third, the Illegal Programs violate Niantic’s Terms of Service
      which prohibit, among other things, copying, modifying, or creating
      derivative works based on Niantic’s games; using Niantic’s services or
      content for commercial purposes; and cheating in Niantic’s games.
      Niantic has filed a lawsuit regarding the Illegal Programs. A copy of the
      complaint is attached.



     Office of the General Manager,
     Domains By Proxy, LLC




Copyright © 1999-2019 Domains By Proxy, LLC.
All rights reserved.
U.S. Pat No. 7,130,878



                                                                            2666165028




                                                                                         10
       Case 4:19-cv-03425-JST Document 81-1 Filed 12/30/19 Page 20 of 74


From:              Earl, Erin K. (SEA)
To:                generalmanager@domainsbyproxy.com
Subject:           RE: Update [Incident ID: 39287273] - apphaven.org :: 692939
Date:              Tuesday, June 25, 2019 11:23:36 AM
Attachments:       2019-06-25 AppHaven.pdf


Thank you, Hap. Please find attached a screenshot of http://apphaven.org/default (including the URL),
which shows this page being used to distribute PokeGo++, Ingress++, and Potter++, all of which are
mobile applications that infringe Niantic’s copyrights in its mobile applications for its games for the
reasons stated in our online submission, our letter, and the complaint that we filed in the Northern
District of California that we attached to both.

Thank you,

Erin Earl | Perkins Coie LLP
1201 Third Avenue
Suite 4900
Seattle, WA 98101
PHONE: +1.206.359.8510
FAX: +1.206.359.9510
EEarl@perkinscoie.com


From: Domains By Proxy <donotreply@secureserver.net>
Sent: Tuesday, June 25, 2019 9:48 AM
To: Earl, Erin (SEA) <EEarl@perkinscoie.com>
Subject: Update [Incident ID: 39287273] - apphaven.org :: 692939

                                                Here's our response to your inquiry.




               PRIVATE REGISTRATIONS®




           Discussion Notes
           Support Staff Response
           Dear Erin Earl,

           We reviewed the complaint on APPHAVEN.ORG and in order to proceed with our
           investigation we require the following:



                                                                                                          11
Case 4:19-cv-03425-JST Document 81-1 Filed 12/30/19 Page 21 of 74


  1. A screen shot of the infringing content including the URL so we can verify
  infringing content

  *Please note that the screenshots you provided don't include the URL

  If you do not provide this information, we will consider this matter closed.

  Regards,

  Hap
  Office of the General Manager
  Domains By Proxy, LLC
  Customer Inquiry
  DBP Claim Request Requestor First Name: Erin Requestor Last Name: Earl Requestor
  Firm: Perkins Coie LLP Requestor Company: Niantic, Inc. Requestor Email:
  EEarl@perkinscoie.com Requestor Phone: (206) 359-8510 Requestor Language:
  Complaint Nature: Website content infringes a copyright Federal trademark
  registration number: TX 8-729-533, PA 2-179-944, PA 2-180-185 Jurisdictions or
  geographical area: Good faith certification: I, Erin Earl, certify in good faith, under
  penalty of perjury, that I am an authorized representative of the copyright holder
  (namely, Niantic, Inc.), that the use of the copyrighted content (namely, Niantic’s
  computer code for its mobile applications) infringes the rights of the copyright
  holder, and that the use of the copyrighted content claimed to be infringing is not
  defensible. Infringing URL: https://apphaven.org/default Copyrighted URL:
  https://apps.apple.com/us/app/pok%C3%A9mon-go/id1094591345 ;
  https://apps.apple.com/us/app/ingress-prime/id576505181 ; and
  https://apps.apple.com/us/app/harry-potter-wizards-unite/id1452352832 Domains:
  apphaven.org Additional Information: We represent Niantic, Inc. (“Niantic”) and
  write to request that you provide full contact information for the registrant of the
  domain name apphaven.org. The owner(s) of that domain name have used the
  apphaven.org website to advertise, distribute, and profit from computer programs
  titled Potter++, PokeGo++, and Ingress++ (the “Illegal Programs”). The Illegal
  Programs are “hacked” versions of the mobile applications for Niantic’s famous
  augmented reality games, Harry Potter: Wizards Unite, Pokémon Go, and Ingress.
  The purpose of the Illegal Programs is to enable users to cheat within Niantic’s
  games. The Illegal Programs violate Niantic’s rights for at least the following reasons:
  First, the Illegal Programs contain copies of Niantic’s copyrighted computer code and
  constitute unauthorized derivative versions of Niantic’s copyrighted computer code.
  Thus, the creation and distribution of the Illegal Programs violates Niantic’s exclusive
  rights under the federal Copyright Act, 17 U.S.C. § 101, et seq., and analogous state
  laws. Second, the Illegal Programs can be used to access Niantic’s protected
  computers without authorization and obtain information, thereby violating the
  federal Computer Fraud and Abuse Act, 18 U.S.C. § 1030, and analogous state laws.
  Third, the Illegal Programs violate Niantic’s Terms of Service which prohibit, among
  other things, copying, modifying, or creating derivative works based on Niantic’s
  games; using Niantic’s services or content for commercial purposes; and cheating in


                                                                                             12
         Case 4:19-cv-03425-JST Document 81-1 Filed 12/30/19 Page 22 of 74


              Niantic’s games. Niantic has filed a lawsuit regarding the Illegal Programs. A copy of
              the complaint is attached.



             Office of the General Manager,
             Domains By Proxy, LLC




    Copyright © 1999-2019 Domains By Proxy, LLC.
    All rights reserved.
    U.S. Pat No. 7,130,878




                                                               2666165028




NOTICE: This communication may contain privileged or other confidential information. If you have received it in error, please advise the sender
by reply email and immediately delete the message and any attachments without copying or disclosing the contents. Thank you.




                                                                                                                                              13
                                                                                                           RI
                          Case 4:19-cv-03425-JST Document 81-1 Filed 12/30/19 Page 23 of 74




                                     Ը                                           Ը




                                     Ը                                           Ը




                                    Ը                                            Ը




                                    Ը                                        Ը




                                                                                              14


KWWSVDSSKDYHQRUJGHIDXOW                                                                  30
                                                                                                           RI
                          Case 4:19-cv-03425-JST Document 81-1 Filed 12/30/19 Page 24 of 74




                                 Ը
                                                                            Ը




                                                                           Ը




                                 Ը                                             Ը




                                  Ը                                            Ը




                                 Ը                                          Ը




                                                                                              15


KWWSVDSSKDYHQRUJGHIDXOW                                                                  30
                                                                                                           RI
                          Case 4:19-cv-03425-JST Document 81-1 Filed 12/30/19 Page 25 of 74




                                     Ը
                                                                            Ը




                                                                                Ը




                                 Ը                                          Ը




                                     Ը                                      Ը




                                     Ը                                      Ը




                                                                                              16


KWWSVDSSKDYHQRUJGHIDXOW                                                                  30
                                                                                                           RI
                          Case 4:19-cv-03425-JST Document 81-1 Filed 12/30/19 Page 26 of 74




                                      Ը
                                                                           Ը




                                                                               Ը




                                  Ը                                                Ը




                                                                                              17


KWWSVDSSKDYHQRUJGHIDXOW                                                                  30
        Case 4:19-cv-03425-JST Document 81-1 Filed 12/30/19 Page 27 of 74


From:             Earl, Erin K. (SEA)
To:               Courtdisputes@godaddy.com
Cc:               Schwartz, Julie E. (PAO)
Subject:          RE: Update [Incident ID: 39291583] - APPHAVEN.ORG
Date:             Wednesday, June 26, 2019 11:58:02 AM
Attachments:      2019-06-25 AppHaven.pdf


Hi Laurie:

Thank you for reaching out. Although the apphaven.org domain is not specifically listed in the
complaint, the complaint does describe in detail three infringing mobile applications titled Potter++,
PokeGo++, and Ingress++. Per the attached screenshot, as of yesterday, all three of those infringing
mobile applications were being distributed on the apphaven.org domain. This indicates that
apphaven.org is engaged in the exact conduct described in the complaint, namely, distribution of
unauthorized derivative versions of Niantic’s copyrighted mobile apps.

Thanks,
Erin

Erin Earl | Perkins Coie LLP
1201 Third Avenue
Suite 4900
Seattle, WA 98101
PHONE: +1.206.359.8510
FAX: +1.206.359.9510
EEarl@perkinscoie.com


From: Courtdisputes@godaddy.com <Courtdisputes@godaddy.com>
Sent: Wednesday, June 26, 2019 10:32 AM
To: Schwartz, Julie E. (PAO) <JSchwartz@perkinscoie.com>
Subject: FW: Update [Incident ID: 39291583] - APPHAVEN.ORG


Dear Julie,

We are in receipt of the attached court filed complaint.

In reviewing, we are not finding the domain name apphaven.org listed in the complaint. Would you
please point out to us where in the complaint, the domain name is listed?
In the meantime, we have placed a lock on the domain name pending your response.

Best,

Laurie T.
Dispute Administrator | GoDaddy
Claim: 2378337


From: Domains By Proxy <donotreply@secureserver.net>
Sent: Tuesday, June 25, 2019 10:16 AM
To: Courtdisputes-GD <Courtdisputes@godaddy.com>

                                                                                                         18
         Case 4:19-cv-03425-JST Document 81-1 Filed 12/30/19 Page 28 of 74


Subject: Update [Incident ID: 39291583] - APPHAVEN.ORG

     Notice: This email is from an external sender.




                                                      Here's our response to your inquiry.




                 PRIVATE REGISTRATIONS®




              Discussion Notes
              Support Staff Response
              See attached potential court dispute concerning APPHAVEN.ORG



             Office of the General Manager,
             Domains By Proxy, LLC




    Copyright © 1999-2019 Domains By Proxy, LLC.
    All rights reserved.
    U.S. Pat No. 7,130,878




                                                                                                                          2666202664




NOTICE: This communication may contain privileged or other confidential information. If you have received it in error, please advise the sender
by reply email and immediately delete the message and any attachments without copying or disclosing the contents. Thank you.




                                                                                                                                              19
                                                                                                           RI
                          Case 4:19-cv-03425-JST Document 81-1 Filed 12/30/19 Page 29 of 74




                                     Ը                                           Ը




                                     Ը                                           Ը




                                    Ը                                            Ը




                                    Ը                                        Ը




                                                                                              20


KWWSVDSSKDYHQRUJGHIDXOW                                                                  30
                                                                                                           RI
                          Case 4:19-cv-03425-JST Document 81-1 Filed 12/30/19 Page 30 of 74




                                 Ը
                                                                            Ը




                                                                           Ը




                                 Ը                                             Ը




                                  Ը                                            Ը




                                 Ը                                          Ը




                                                                                              21


KWWSVDSSKDYHQRUJGHIDXOW                                                                  30
                                                                                                           RI
                          Case 4:19-cv-03425-JST Document 81-1 Filed 12/30/19 Page 31 of 74




                                     Ը
                                                                            Ը




                                                                                Ը




                                 Ը                                          Ը




                                     Ը                                      Ը




                                     Ը                                      Ը




                                                                                              22


KWWSVDSSKDYHQRUJGHIDXOW                                                                  30
                                                                                                           RI
                          Case 4:19-cv-03425-JST Document 81-1 Filed 12/30/19 Page 32 of 74




                                      Ը
                                                                           Ը




                                                                               Ը




                                  Ը                                                Ը




                                                                                              23


KWWSVDSSKDYHQRUJGHIDXOW                                                                  30
           Case 4:19-cv-03425-JST Document 81-1 Filed 12/30/19 Page 33 of 74


From:             Domains By Proxy
To:               Earl, Erin K. (SEA)
Subject:          Update [Incident ID: 39287273] - apphaven.org :: 692939
Date:             Wednesday, June 26, 2019 9:03:01 AM




              PRIVATE REGISTRATIONS®




            Discussion Notes
            Support Staff Response
            Dear Erin Earl,


            We have reviewed your complaint regarding APPHAVEN.ORG. To allow
            you to contact the registrant directly, we are disclosing our customer’s
            underlying contact information below:

            Matthew Johnson
            Masonic
            972 county road 523
            Poplar Bluff Missouri 63901
            United States

            PH:+1.5737188384
            EM:mattj8290@gmail.com

            Regards,

            Hap
            Office of the General Manager
            Domains By Proxy, LLC

            Customer Inquiry
            Update [Incident ID: 39287273] - apphaven.org :: 692939 Thank you,
            Hap. Please find attached a screenshot of http://apphaven.org/default
            (including the URL), which shows this page being used to distribute
            PokeGo++, Ingress++, and Potter++, all of which are mobile
            applications that infringe Niantic’s copyrights in its mobile applications
            for its games for the reasons stated in our online submission, our letter,
            and the complaint that we filed in the Northern District of California that
            we attached to both. Thank you, Erin Earl Perkins Coie LLP 1201 Third

                                                                                          24
    Case 4:19-cv-03425-JST Document 81-1 Filed 12/30/19 Page 34 of 74


      Avenue Suite 4900 Seattle, WA 98101 PHONE: +1.206.359.8510 FAX:
      +1.206.359.9510 EEarl@perkinscoie.com



     Office of the General Manager,
     Domains By Proxy, LLC




Copyright © 1999-2019 Domains By Proxy, LLC.
All rights reserved.
U.S. Pat No. 7,130,878



                                                                   2670506859




                                                                                25
       Case 4:19-cv-03425-JST Document 81-1 Filed 12/30/19 Page 35 of 74


From:              Courtdisputes@godaddy.com
To:                Earl, Erin K. (SEA)
Subject:           FW: Update [Incident ID: 39291235] - GlobalPlusPlus.com
Date:              Wednesday, June 26, 2019 9:28:30 AM
Attachments:       2019-06-24 Letter from E. Earl to DBP re - globalplusplus.com.PDF


Dear Erin,

Thank you for contacting GoDaddy. Per the legal documents received, the following domain
name(s) has been placed on Registrar-Lock:

GLOBALPLUSPLUS.COM

The domain name(s) will remain locked during the pending legal proceeding. The lock on the
domain name(s) shall expire automatically 1) Upon GoDaddy’s receipt of an order dismissing or
suspending the case 2) Upon the expiration of the domain name registration including the
Redemption Grace and Pending Delete Periods at the registry.

Kindest Regards,

Laurie T.
Dispute Administrator | GoDaddy
Claim: 2378303


From: Domains By Proxy <donotreply@secureserver.net>
Sent: Tuesday, June 25, 2019 9:27 AM
To: Courtdisputes-GD <Courtdisputes@godaddy.com>
Subject: Update [Incident ID: 39291235] - GlobalPlusPlus.com

    Notice: This email is from an external sender.




                                                 Here's our response to your inquiry.




               PRIVATE REGISTRATIONS®




             Discussion Notes
             Support Staff Response
             See attached court complaint concerning GLOBALPLUSPLUS.COM




                                                                                            26
Case 4:19-cv-03425-JST Document 81-1 Filed 12/30/19 Page 36 of 74



  --------ORIGINAL NOTE-----------
  Subject:
  From:

  To:

  DBP Claim Request

  Requestor First Name: Erin
  Requestor Last Name: Earl
  Requestor Firm: Perkins Coie LLP
  Requestor Company: Niantic, Inc.
  Requestor Email: EEarl@perkinscoie.com
  Requestor Phone: (206) 359-8510
  Requestor Language:
  Complaint Nature: Website content infringes a copyright
  Federal trademark registration number: TX 8-729-533, PA 2-179-944, PA 2-
  180-185
  Jurisdictions or geographical area:
  Good faith certification: I, Erin Earl, certify in good faith, under penalty of
  perjury, that I am an authorized representative of the copyright holder (namely,
  Niantic, Inc.), that the use of the copyrighted content (namely, Niantic’s
  computer code for its mobile applications) infringes the rights of the copyright
  holder, and that the use of the copyrighted content claimed to be infringing is
  not defensible.
  Infringing URL: www.globalplusplus.com
  Copyrighted URL: https://apps.apple.com/us/app/harry-potter-wizards-
  unite/id1452352832 ; https://apps.apple.com/us/app/pok%C3%A9mon-
  go/id1094591345 ; https://apps.apple.com/us/app/ingress-prime/id576505181
  Domains:
  GlobalPlusPlus.com

  Additional Information: We represent Niantic, Inc. (“Niantic”) and write to
  request that you provide full contact information for the registrant of the domain
  name globalplusplus.com. The owner(s) of that domain name have used the
  www.globalplusplus.com website to advertise, distribute, and profit from
  computer programs titled Potter++, PokeGo++, and Ingress++ (the “Illegal
  Programs”). The Illegal Programs are “hacked” versions of the mobile
  applications for Niantic’s famous augmented reality games, Harry Potter:
  Wizards Unite, Pokémon Go, and Ingress. The purpose of the Illegal Programs
  is to enable users to cheat within Niantic’s games.

  The Illegal Programs violate Niantic’s rights for at least the following reasons:

  First, the Illegal Programs contain copies of Niantic’s copyrighted computer
  code and constitute unauthorized derivative versions of Niantic’s copyrighted
  computer code. Thus, the creation and distribution of the Illegal Programs
  violates Niantic’s exclusive rights under the federal Copyright Act, 17 U.S.C. §
  101, et seq., and analogous state laws.

  Second, the Illegal Programs can be used to access Niantic’s protected
  computers without authorization and obtain information, thereby violating the

                                                                                       27
   Case 4:19-cv-03425-JST Document 81-1 Filed 12/30/19 Page 37 of 74


      federal Computer Fraud and Abuse Act, 18 U.S.C. § 1030, and analogous state
      laws.

      Third, the Illegal Programs violate Niantic’s Terms of Service which prohibit,
      among other things, copying, modifying, or creating derivative works based on
      Niantic’s games; using Niantic’s services or content for commercial purposes;
      and cheating in Niantic’s games.

      Niantic has filed a lawsuit regarding the Illegal Programs. A copy of the
      complaint is attached.

      Although the www.globalplusplus.com website currently is not operational, we
      are submitting screenshots taken a short time ago establishing its distribution of
      unauthorized derivative versions of Niantic’s copyrighted mobile apps.



     Office of the General Manager,
     Domains By Proxy, LLC




Copyright © 1999-2019 Domains By Proxy, LLC.
All rights reserved.
U.S. Pat No. 7,130,878




                                                                                  2666139502




                                                                                               28
        Case 4:19-cv-03425-JST Document 81-1 Filed 12/30/19 Page 38 of 74


From:              Courtdisputes@godaddy.com
To:                Earl, Erin K. (SEA)
Subject:           RE: Update [Incident ID: 39291583] - APPHAVEN.ORG
Date:              Thursday, June 27, 2019 9:10:26 AM


Hi Erin,

Thank you for the clarification. apphaven.org will remain on registrar lock pending the outcome of the
case. Please note that if you seek transfer of the domain name or suspension of the website, any order
will need to specifically list the domain name and/or website and the action to be taken.

Please let us know if you have any questions.

Best,

Laurie T.
Dispute Administrator | GoDaddy
Claim: 2378337


From: Earl, Erin K. (Perkins Coie) <EEarl@perkinscoie.com>
Sent: Wednesday, June 26, 2019 11:58 AM
To: Courtdisputes-GD <Courtdisputes@godaddy.com>
Cc: Schwartz, Julie E. (Perkins Coie) <JSchwartz@perkinscoie.com>
Subject: RE: Update [Incident ID: 39291583] - APPHAVEN.ORG

    Notice: This email is from an external sender.




Hi Laurie:

Thank you for reaching out. Although the apphaven.org domain is not specifically listed in the
complaint, the complaint does describe in detail three infringing mobile applications titled Potter++,
PokeGo++, and Ingress++. Per the attached screenshot, as of yesterday, all three of those infringing
mobile applications were being distributed on the apphaven.org domain. This indicates that
apphaven.org is engaged in the exact conduct described in the complaint, namely, distribution of
unauthorized derivative versions of Niantic’s copyrighted mobile apps.

Thanks,
Erin

Erin Earl | Perkins Coie LLP
1201 Third Avenue
Suite 4900
Seattle, WA 98101
PHONE: +1.206.359.8510
FAX: +1.206.359.9510
EEarl@perkinscoie.com


From: Courtdisputes@godaddy.com <Courtdisputes@godaddy.com>

                                                                                                         29
        Case 4:19-cv-03425-JST Document 81-1 Filed 12/30/19 Page 39 of 74


Sent: Wednesday, June 26, 2019 10:32 AM
To: Schwartz, Julie E. (PAO) <JSchwartz@perkinscoie.com>
Subject: FW: Update [Incident ID: 39291583] - APPHAVEN.ORG


Dear Julie,

We are in receipt of the attached court filed complaint.

In reviewing, we are not finding the domain name apphaven.org listed in the complaint. Would you
please point out to us where in the complaint, the domain name is listed?
In the meantime, we have placed a lock on the domain name pending your response.

Best,

Laurie T.
Dispute Administrator | GoDaddy
Claim: 2378337


From: Domains By Proxy <donotreply@secureserver.net>
Sent: Tuesday, June 25, 2019 10:16 AM
To: Courtdisputes-GD <Courtdisputes@godaddy.com>
Subject: Update [Incident ID: 39291583] - APPHAVEN.ORG

    Notice: This email is from an external sender.




                                             Here's our response to your inquiry.




              PRIVATE REGISTRATIONS®




           Discussion Notes
           Support Staff Response
           See attached potential court dispute concerning APPHAVEN.ORG



          Office of the General Manager,


                                                                                                   30
         Case 4:19-cv-03425-JST Document 81-1 Filed 12/30/19 Page 40 of 74


             Domains By Proxy, LLC




    Copyright © 1999-2019 Domains By Proxy, LLC.
    All rights reserved.
    U.S. Pat No. 7,130,878




                                                                                                                          2666202664




NOTICE: This communication may contain privileged or other confidential information. If you have received it in error, please advise the sender
by reply email and immediately delete the message and any attachments without copying or disclosing the contents. Thank you.




                                                                                                                                              31
         Case 4:19-cv-03425-JST Document 81-1 Filed 12/30/19 Page 41 of 74


From:                Earl, Erin K. (SEA)
To:                  Courtdisputes@godaddy.com
Subject:             RE: Update [Incident ID: 39291583] - APPHAVEN.ORG
Date:                Thursday, June 27, 2019 9:15:34 AM


Thank you, Laurie.

Erin Earl | Perkins Coie LLP
COUNSEL
D. +1.206.359.8510



From: Courtdisputes@godaddy.com <Courtdisputes@godaddy.com>
Sent: Thursday, June 27, 2019 9:10 AM
To: Earl, Erin K. (SEA) <EEarl@perkinscoie.com>
Subject: RE: Update [Incident ID: 39291583] - APPHAVEN.ORG

Hi Erin,

Thank you for the clarification. apphaven.org will remain on registrar lock pending the outcome of the
case. Please note that if you seek transfer of the domain name or suspension of the website, any order
will need to specifically list the domain name and/or website and the action to be taken.

Please let us know if you have any questions.

Best,

Laurie T.
Dispute Administrator | GoDaddy
Claim: 2378337


From: Earl, Erin K. (Perkins Coie) <EEarl@perkinscoie.com>
Sent: Wednesday, June 26, 2019 11:58 AM
To: Courtdisputes-GD <Courtdisputes@godaddy.com>
Cc: Schwartz, Julie E. (Perkins Coie) <JSchwartz@perkinscoie.com>
Subject: RE: Update [Incident ID: 39291583] - APPHAVEN.ORG

     Notice: This email is from an external sender.




Hi Laurie:

Thank you for reaching out. Although the apphaven.org domain is not specifically listed in the
complaint, the complaint does describe in detail three infringing mobile applications titled Potter++,
PokeGo++, and Ingress++. Per the attached screenshot, as of yesterday, all three of those infringing
mobile applications were being distributed on the apphaven.org domain. This indicates that
apphaven.org is engaged in the exact conduct described in the complaint, namely, distribution of
unauthorized derivative versions of Niantic’s copyrighted mobile apps.




                                                                                                         32
        Case 4:19-cv-03425-JST Document 81-1 Filed 12/30/19 Page 42 of 74


Thanks,
Erin

Erin Earl | Perkins Coie LLP
1201 Third Avenue
Suite 4900
Seattle, WA 98101
PHONE: +1.206.359.8510
FAX: +1.206.359.9510
EEarl@perkinscoie.com


From: Courtdisputes@godaddy.com <Courtdisputes@godaddy.com>
Sent: Wednesday, June 26, 2019 10:32 AM
To: Schwartz, Julie E. (PAO) <JSchwartz@perkinscoie.com>
Subject: FW: Update [Incident ID: 39291583] - APPHAVEN.ORG


Dear Julie,

We are in receipt of the attached court filed complaint.

In reviewing, we are not finding the domain name apphaven.org listed in the complaint. Would you
please point out to us where in the complaint, the domain name is listed?
In the meantime, we have placed a lock on the domain name pending your response.

Best,

Laurie T.
Dispute Administrator | GoDaddy
Claim: 2378337


From: Domains By Proxy <donotreply@secureserver.net>
Sent: Tuesday, June 25, 2019 10:16 AM
To: Courtdisputes-GD <Courtdisputes@godaddy.com>
Subject: Update [Incident ID: 39291583] - APPHAVEN.ORG

    Notice: This email is from an external sender.




                                             Here's our response to your inquiry.




              PRIVATE REGISTRATIONS®


                                                                                                   33
         Case 4:19-cv-03425-JST Document 81-1 Filed 12/30/19 Page 43 of 74




              Discussion Notes
              Support Staff Response
              See attached potential court dispute concerning APPHAVEN.ORG



             Office of the General Manager,
             Domains By Proxy, LLC




    Copyright © 1999-2019 Domains By Proxy, LLC.
    All rights reserved.
    U.S. Pat No. 7,130,878




                                                                                                                          2666202664




NOTICE: This communication may contain privileged or other confidential information. If you have received it in error, please advise the sender
by reply email and immediately delete the message and any attachments without copying or disclosing the contents. Thank you.




NOTICE: This communication may contain privileged or other confidential information. If you have received it in error, please advise the sender
by reply email and immediately delete the message and any attachments without copying or disclosing the contents. Thank you.




                                                                                                                                              34
         Case 4:19-cv-03425-JST Document 81-1 Filed 12/30/19 Page 44 of 74


From:                Earl, Erin K. (SEA)
To:                  generalmanager@domainsbyproxy.com
Subject:             RE: Update [Incident ID: 39287250] - GlobalPlusPlus.com :: 692938
Date:                Friday, June 28, 2019 7:02:08 PM
Attachments:         2019-06-14 Globalplusplus.com Screenshot.pdf
                     2019-05-11 iOS Spoofing Tweaks & Apps.pdf
                     2019-04-03 Our Tweaked Games.pdf
                     2019-03-18 Our Tweaked Games.pdf
                     Complaint.PDF


Dear Hap,

Thank you for your continued engagement on this matter.

You are correct that the owner of the globalplusplus.com website has recently removed the content
published on that website, including links to the infringing programs that the owner previously offered
for download from that website. However, we have provided multiple screenshots showing that the
infringing programs were available from the globalplusplus.com website for a lengthy time, and as
recently as June 14, 2019. We have reattached those screenshots here, and also included screenshots
from the Internet Archive WayBack Machine, which include in their headers the
https://www.globalplusplus.com URL and the date on which the content (including links to download the
infringing programs) was captured. Please let us know if you would like additional screenshots
evidencing the illegal conduct.

The fact that the infringing programs are not currently available on the globalplusplus.com website does
not undermine Niantic’s copyright infringement claims, as detailed in Niantic’s complaint (also attached).

Given that the globalplusplus.com domain name was clearly used to violate your terms of service and to
traffic in infringing programs that violate Niantic’s rights, we respectfully request that you disclose the
registrant information for that domain name, as you did with respect to the apphaven.org domain name,
to enable us to raise our concerns directly with the owner of the globalplusplus.com domain name.

Thanks again for your time and attention to this matter,

Erin

Erin Earl | Perkins Coie LLP
COUNSEL
D. +1.206.359.8510



From: Domains By Proxy <donotreply@secureserver.net>
Sent: Tuesday, June 25, 2019 9:33 AM
To: Earl, Erin (SEA) <EEarl@perkinscoie.com>
Subject: Update [Incident ID: 39287250] - GlobalPlusPlus.com :: 692938

                                                  Here's our response to your inquiry.




                                                                                                          35
Case 4:19-cv-03425-JST Document 81-1 Filed 12/30/19 Page 45 of 74




    PRIVATE REGISTRATIONS®




  Discussion Notes
  Support Staff Response
  Dear Erin Earl,

  We reviewed the link you provided and were unable to verify the copyrighted
  content is present on the URL. As a result, we are unable to assist you via our
  Copyright Claims Process.

  If you seek the identity of the domain owner, please review our subpoena policies
  here: https://www.domainsbyproxy.com/policy/Subpoena.aspx

  Kind regards,

  Hap
  Office of the General Manager
  Domains By Proxy, LLC

  Customer Inquiry
  DBP Claim Request Requestor First Name: Erin Requestor Last Name: Earl Requestor
  Firm: Perkins Coie LLP Requestor Company: Niantic, Inc. Requestor Email:
  EEarl@perkinscoie.com Requestor Phone: (206) 359-8510 Requestor Language:
  Complaint Nature: Website content infringes a copyright Federal trademark
  registration number: TX 8-729-533, PA 2-179-944, PA 2-180-185 Jurisdictions or
  geographical area: Good faith certification: I, Erin Earl, certify in good faith, under
  penalty of perjury, that I am an authorized representative of the copyright holder
  (namely, Niantic, Inc.), that the use of the copyrighted content (namely, Niantic’s
  computer code for its mobile applications) infringes the rights of the copyright
  holder, and that the use of the copyrighted content claimed to be infringing is not
  defensible. Infringing URL: www.globalplusplus.com Copyrighted URL:
  https://apps.apple.com/us/app/harry-potter-wizards-unite/id1452352832 ;
  https://apps.apple.com/us/app/pok%C3%A9mon-go/id1094591345 ;
  https://apps.apple.com/us/app/ingress-prime/id576505181 Domains:
  GlobalPlusPlus.com Additional Information: We represent Niantic, Inc. (“Niantic”)
  and write to request that you provide full contact information for the registrant of
  the domain name globalplusplus.com. The owner(s) of that domain name have used
  the www.globalplusplus.com website to advertise, distribute, and profit from
  computer programs titled Potter++, PokeGo++, and Ingress++ (the “Illegal


                                                                                            36
         Case 4:19-cv-03425-JST Document 81-1 Filed 12/30/19 Page 46 of 74


              Programs”). The Illegal Programs are “hacked” versions of the mobile applications for
              Niantic’s famous augmented reality games, Harry Potter: Wizards Unite, Pokémon
              Go, and Ingress. The purpose of the Illegal Programs is to enable users to cheat
              within Niantic’s games. The Illegal Programs violate Niantic’s rights for at least the
              following reasons: First, the Illegal Programs contain copies of Niantic’s copyrighted
              computer code and constitute unauthorized derivative versions of Niantic’s
              copyrighted computer code. Thus, the creation and distribution of the Illegal
              Programs violates Niantic’s exclusive rights under the federal Copyright Act, 17 U.S.C.
              § 101, et seq., and analogous state laws. Second, the Illegal Programs can be used to
              access Niantic’s protected computers without authorization and obtain information,
              thereby violating the federal Computer Fraud and Abuse Act, 18 U.S.C. § 1030, and
              analogous state laws. Third, the Illegal Programs violate Niantic’s Terms of Service
              which prohibit, among other things, copying, modifying, or creating derivative works
              based on Niantic’s games; using Niantic’s services or content for commercial
              purposes; and cheating in Niantic’s games. Niantic has filed a lawsuit regarding the
              Illegal Programs. A copy of the complaint is attached. Although the
              www.globalplusplus.com website currently is not operational, we are submitting
              screenshots taken a short time ago establishing its distribution of unauthorized
              derivative versions of Niantic’s copyrighted mobile apps.



             Office of the General Manager,
             Domains By Proxy, LLC




    Copyright © 1999-2019 Domains By Proxy, LLC.
    All rights reserved.
    U.S. Pat No. 7,130,878




                                                               2666143392




NOTICE: This communication may contain privileged or other confidential information. If you have received it in error, please advise the sender
by reply email and immediately delete the message and any attachments without copying or disclosing the contents. Thank you.




                                                                                                                                              37
         Case 4:19-cv-03425-JST Document 81-1 Filed 12/30/19 Page 47 of 74


From:                  Earl, Erin K. (SEA)
To:                    abuse@domainsbyproxy.com; generalmanager@domainsbyproxy.com
Subject:               Registrant information for pokego2.com
Date:                  Thursday, July 11, 2019 4:51:16 PM
Attachments:           2019-07-11 Letter from E. Earl to Domains By Proxy LLC re - pokego2.PDF


Dear Domains by Proxy:

Please see the attached correspondence.

Regards,

Erin Earl | Perkins Coie LLP
1201 Third Avenue
Suite 4900
Seattle, WA 98101
PHONE: +1.206.359.8510
FAX: +1.206.359.9510
EEarl@perkinscoie.com




NOTICE: This communication may contain privileged or other confidential information. If you have received it in error, please advise the
sender by reply email and immediately delete the message and any attachments without copying or disclosing the contents. Thank you.




                                                                                                                                           38
       Case 4:19-cv-03425-JST Document 81-1 Filed 12/30/19 Page 48 of 74








                                                                                               (ULQ.(DUO
                                                                                      ((DUO#SHUNLQVFRLHFRP
                                                                                         ' 
                                                                                         ) 

-XO\



9,$(0$,/

'RPDLQV%\3UR[\//&
DEXVH#GRPDLQVE\SUR[\FRP
JHQHUDOPDQDJHU#GRPDLQVE\SUR[\FRP

5H   5HJLVWUDQWLQIRUPDWLRQIRU3RNH*RFRP

'HDU'RPDLQV%\3UR[\//&

:HUHSUHVHQW1LDQWLF,QF ³1LDQWLF´ DQGZULWHWRUHTXHVWWKDW\RXSURYLGHIXOOFRQWDFW
LQIRUPDWLRQIRUWKHUHJLVWUDQWRIWKHGRPDLQQDPHSRNHJRFRP7KHRZQHU V RIWKDWGRPDLQ
QDPHKDYHXVHGWKHSRNHJRFRPZHEVLWHWRDGYHUWLVHGLVWULEXWHDQGSURILWIURPFRPSXWHU
SURJUDPVWLWOHGPokeGo++DQGIngress++ WKH³,OOHJDO3URJUDPV´ 7KH,OOHJDO3URJUDPVDUH
³KDFNHG´YHUVLRQVRIWKHPRELOHDSSOLFDWLRQVIRU1LDQWLF¶VIDPRXVDXJPHQWHGUHDOLW\JDPHV
Pokémon GoDQGIngress7KHSXUSRVHRIWKH,OOHJDO3URJUDPVLVWRHQDEOHXVHUVWRFKHDWZLWKLQ
1LDQWLF¶VJDPHV

7KH,OOHJDO3URJUDPVYLRODWH1LDQWLF¶VULJKWVIRUDWOHDVWWKHIROORZLQJUHDVRQV

     7KH,OOHJDO3URJUDPVFRQWDLQFRSLHVRI1LDQWLF¶VFRS\ULJKWHGFRPSXWHUFRGHDQG
        FRQVWLWXWHXQDXWKRUL]HGGHULYDWLYHYHUVLRQVRI1LDQWLF¶VFRS\ULJKWHGFRPSXWHUFRGH
        7KXVWKHFUHDWLRQDQGGLVWULEXWLRQRIWKH,OOHJDO3URJUDPVYLRODWHV1LDQWLF¶VH[FOXVLYH
        ULJKWVXQGHUWKHIHGHUDO&RS\ULJKW$FW86&et seqDQGDQDORJRXVVWDWHODZV

     7KH,OOHJDO3URJUDPVFDQEHXVHGWRDFFHVV1LDQWLF¶VSURWHFWHGFRPSXWHUVZLWKRXW
        DXWKRUL]DWLRQDQGREWDLQLQIRUPDWLRQWKHUHE\YLRODWLQJWKHIHGHUDO&RPSXWHU)UDXGDQG
        $EXVH$FW86&DQGDQDORJRXVVWDWHODZV

     7KH,OOHJDO3URJUDPVYLRODWH1LDQWLF¶V7HUPVRI6HUYLFHZKLFKSURKLELWDPRQJRWKHU
        WKLQJVFRS\LQJPRGLI\LQJRUFUHDWLQJGHULYDWLYHZRUNVEDVHGRQ1LDQWLF¶VJDPHVXVLQJ
        1LDQWLF¶VVHUYLFHVRUFRQWHQWIRUFRPPHUFLDOSXUSRVHVDQGFKHDWLQJLQ1LDQWLF¶VJDPHV

,QDGGLWLRQWKHSRNHJRFRPGRPDLQQDPHYLRODWHV\RXUFXVWRPHUDJUHHPHQWZKLFKDOORZV
'RPDLQVE\3UR[\WRWDNHDQ\DFWLRQLWGHHPVQHFHVVDU\³>L@ILWFRPHVWR'%3¶VDWWHQWLRQWKDW



        

                                                                                                         39
        Case 4:19-cv-03425-JST Document 81-1 Filed 12/30/19 Page 49 of 74




'RPDLQV%\3UR[\//&
-XO\
3DJH


>WKHUHJLVWUDQW@LVXVLQJ'%3¶VVHUYLFHVLQDPDQQHUWKDW>L@QIULQJHVRQWKHLQWHOOHFWXDO
SURSHUW\ULJKWVRIDQRWKHU8VHURUDQ\RWKHUSHUVRQRUHQWLW\´DQGUHTXLUHVUHJLVWUDQWVWRFHUWLI\
WKDWWKH\³KDYHQRNQRZOHGJHRI>WKHLU@GRPDLQQDPHLQIULQJLQJXSRQRUFRQIOLFWLQJZLWKWKH
OHJDOULJKWVRIDWKLUGSDUW\´'RPDLQ1DPH3UR[\$JUHHPHQW
KWWSVZZZGRPDLQVE\SUR[\FRPSROLF\6KRZ'RFDVS["SDJHLG GRPDLQBQDPHSUR[\

1LDQWLFKDVILOHGDODZVXLWUHJDUGLQJWKH,OOHJDO3URJUDPV$FRS\RIWKHFRPSODLQWLVDWWDFKHG

$OWKRXJKWKHSRNHJRFRPZHEVLWHFXUUHQWO\LVQRWRSHUDWLRQDOZHKDYHDWWDFKHGVFUHHQVKRWV
IURPDUFKLYHRUJDQGDQRWKHUVFUHHQVKRWWDNHQLQ$SULOWKDWHVWDEOLVKLWVGLVWULEXWLRQRI
XQDXWKRUL]HGGHULYDWLYHYHUVLRQVRI1LDQWLF¶VFRS\ULJKWHGPRELOHDSSV

)RUDOOWKHVHUHDVRQVZHUHVSHFWIXOO\UHTXHVWWKDW\RXSURYLGHIXOOFRQWDFWLQIRUPDWLRQIRUWKH
UHJLVWUDQWRIWKHGRPDLQQDPHSRNHJRFRP

6LQFHUHO\



(ULQ.(DUO








         

                                                                                                         40
       Case 4:19-cv-03425-JST Document 81-1 Filed 12/30/19 Page 50 of 74


From:              Earl, Erin K. (SEA)
To:                generalmanager@domainsbyproxy.com
Subject:           RE: Update [Incident ID: 39391315] - POKEGO2.COM
Date:              Friday, July 12, 2019 7:59:09 AM
Attachments:       2019-07-03 of 2018-10-16 Global++ Repo.pdf
                   2019-07-03 of 2019-01-01 Global++ Repo.pdf
                   2019-04-15 Pokego2_com Homepage.pdf
                   Complaint with Exhibits.pdf


Hi Lisa:

Apologies that the attachments did not go through. Please find the screenshots and complaint attached.

Thank you,

Erin Earl | Perkins Coie LLP
1201 Third Avenue
Suite 4900
Seattle, WA 98101
PHONE: +1.206.359.8510
FAX: +1.206.359.9510
EEarl@perkinscoie.com


From: Domains By Proxy <donotreply@secureserver.net>
Sent: Friday, July 12, 2019 7:32 AM
To: Earl, Erin K. (SEA) <EEarl@perkinscoie.com>
Subject: Update [Incident ID: 39391315] - POKEGO2.COM

                                              Here's our response to your inquiry.




               PRIVATE REGISTRATIONS®




           Discussion Notes
           Support Staff Response
           Dear Erin Earl,

           Thank you for contacting Domains By Proxy, LLC (“DBP”) regarding POKEGO2.COM. DBP
           provides a private registration service that allows its customers to register domain names
           without listing their contact information in the WHOIS database.

           We have reviewed the claim you submitted. However, the attachments you mentioned



                                                                                                        41
Case 4:19-cv-03425-JST Document 81-1 Filed 12/30/19 Page 51 of 74


  (lawsuit and screenshots) were not received.

  Please attach that information to your reply for review.

  Warm regards,

  Lisa
  Office of the General Manager
  Domains By Proxy, LLC


  Customer Inquiry
  DBP Claim Request Requestor First Name: Erin Requestor Last Name: Earl Requestor
  Firm: Perkins Coie LLP Requestor Company: Niantic, Inc. Requestor Email:
  eearl@perkinscoie.com Requestor Phone: (206) 359-8510 Requestor Language:
  Complaint Nature: Website content infringes a copyright Federal trademark
  registration number: TX 8-729-533, PA 2-179-944, PA 2-180-185 Jurisdictions or
  geographical area: Good faith certification: I, Erin Earl, certify in good faith, under
  penalty of perjury, that I am an authorized representative of the copyright holder
  (namely, Niantic, Inc.), that the use of the copyrighted content (namely, Niantic’s
  computer code for its mobile applications) infringes the rights of the copyright
  holder, and that the use of the copyrighted content claimed to be infringing is not
  defensible. Infringing URL: http://pokego2.com Copyrighted URL:
  https://apps.apple.com/us/app/pok%C3%A9mon-go/id1094591345 ; and
  https://apps.apple.com/us/app/ingress-prime/id576505181 Domains: pokego2.com
  Additional Information: We represent Niantic, Inc. (“Niantic”) and write to request
  that you provide full contact information for the registrant of the domain name
  pokego2.com. The owner(s) of that domain name have used the pokego2.com
  website to advertise, distribute, and profit from computer programs titled PokeGo++
  and Ingress++ (the “Illegal Programs”). The Illegal Programs are “hacked” versions of
  the mobile applications for Niantic’s famous augmented reality games, Pokémon Go
  and Ingress. The purpose of the Illegal Programs is to enable users to cheat within
  Niantic’s games. The Illegal Programs violate Niantic’s rights for at least the following
  reasons: First, the Illegal Programs contain copies of Niantic’s copyrighted computer
  code and constitute unauthorized derivative versions of Niantic’s copyrighted
  computer code. Thus, the creation and distribution of the Illegal Programs violates
  Niantic’s exclusive rights under the federal Copyright Act, 17 U.S.C. § 101, et seq.,
  and analogous state laws. Second, the Illegal Programs can be used to access
  Niantic’s protected computers without authorization and obtain information,
  thereby violating the federal Computer Fraud and Abuse Act, 18 U.S.C. § 1030, and
  analogous state laws. Third, the Illegal Programs violate Niantic’s Terms of Service
  which prohibit, among other things, copying, modifying, or creating derivative works
  based on Niantic’s games; using Niantic’s services or content for commercial
  purposes; and cheating in Niantic’s games. Niantic has filed a lawsuit regarding the
  Illegal Programs. A copy of the complaint is attached. Although the pokego2.com
  website currently is not operational, we are submitting screenshots from archive.org
  and another screenshot taken in April 2019 that establish its distribution of
  unauthorized derivative versions of Niantic’s copyrighted mobile apps.




                                                                                              42
         Case 4:19-cv-03425-JST Document 81-1 Filed 12/30/19 Page 52 of 74



             Office of the General Manager,
             Domains By Proxy, LLC




    Copyright © 1999-2019 Domains By Proxy, LLC.
    All rights reserved.
    U.S. Pat No. 7,130,878




                                                               2719195519




NOTICE: This communication may contain privileged or other confidential information. If you have received it in error, please advise the sender
by reply email and immediately delete the message and any attachments without copying or disclosing the contents. Thank you.




                                                                                                                                              43
           Case 4:19-cv-03425-JST Document 81-1 Filed 12/30/19 Page 53 of 74


From:             Domains By Proxy
To:               Earl, Erin K. (SEA)
Subject:          Update [Incident ID: 39391315] - POKEGO2.COM
Date:             Monday, July 15, 2019 1:57:12 PM




              PRIVATE REGISTRATIONS®




            Discussion Notes
            Support Staff Response


            Dear Erin,

            We are following up to let you know POKEGO2.COM
            no longer subscribes to our privacy service. You may now direct your
            complaint to the registrant whose contact details are located at the link
            below:

            https://www.godaddy.com/whois/results.aspx?domain=pokego2.com


            Questions or concerns pertaining to the contact information on the
            domain name are handled by the registrar of record.

            Kind regards,

            Laurie
            Office of the General Manager
            Domains By Proxy, LLC




            Office of the General Manager,
            Domains By Proxy, LLC




   Copyright © 1999-2019 Domains By Proxy, LLC.

                                                                                        44
    Case 4:19-cv-03425-JST Document 81-1 Filed 12/30/19 Page 54 of 74


All rights reserved.
U.S. Pat No. 7,130,878



                                                                2724873101




                                                                             45
         Case 4:19-cv-03425-JST Document 81-1 Filed 12/30/19 Page 55 of 74


From:                Earl, Erin K. (SEA)
To:                  generalmanager@domainsbyproxy.com
Subject:             RE: Update [Incident ID: 39391315] - POKEGO2.COM
Date:                Monday, July 15, 2019 2:11:59 PM


Thank you very much, Laurie.

Erin Earl | Perkins Coie LLP
COUNSEL
D. +1.206.359.8510



From: Domains By Proxy <donotreply@secureserver.net>
Sent: Monday, July 15, 2019 1:57 PM
To: Earl, Erin K. (SEA) <EEarl@perkinscoie.com>
Subject: Update [Incident ID: 39391315] - POKEGO2.COM

                                                Here's our response to your inquiry.




                 PRIVATE REGISTRATIONS®




              Discussion Notes
              Support Staff Response



              Dear Erin,

              We are following up to let you know POKEGO2.COM
              no longer subscribes to our privacy service. You may now direct your complaint to
              the registrant whose contact details are located at the link below:

              https://www.godaddy.com/whois/results.aspx?domain=pokego2.com


              Questions or concerns pertaining to the contact information on the domain name
              are handled by the registrar of record.

              Kind regards,


                                                                                                  46
         Case 4:19-cv-03425-JST Document 81-1 Filed 12/30/19 Page 56 of 74


              Laurie
              Office of the General Manager
              Domains By Proxy, LLC




             Office of the General Manager,
             Domains By Proxy, LLC




    Copyright © 1999-2019 Domains By Proxy, LLC.
    All rights reserved.
    U.S. Pat No. 7,130,878




                                                               2724873101




NOTICE: This communication may contain privileged or other confidential information. If you have received it in error, please advise the sender
by reply email and immediately delete the message and any attachments without copying or disclosing the contents. Thank you.




                                                                                                                                              47
           Case 4:19-cv-03425-JST Document 81-1 Filed 12/30/19 Page 57 of 74


From:             Domains By Proxy
To:               Earl, Erin K. (SEA)
Subject:          Update [Incident ID: 39391315] - POKEGO2.COM
Date:             Monday, July 15, 2019 12:48:44 PM




              PRIVATE REGISTRATIONS®




            Discussion Notes
            Support Staff Response

            Dear Erin,

            We reviewed the complaint on POKEGO2.COM and in order to proceed
            with our investigation we require the following:

            1. A copy of the trademark certificate - This should be a federally
            registered trademark.

            If you are not able to provide this information, we will consider this
            matter closed.

            Regards,

            Laurie
            Office of the General Manager
            Domains By Proxy, LLC

            Customer Inquiry
            Update [Incident ID: 39391315] - POKEGO2.COM Hi Lisa: Apologies
            that the attachments did not go through. Please find the screenshots
            and complaint attached. Thank you, Erin Earl Perkins Coie LLP 1201
            Third Avenue Suite 4900 Seattle, WA 98101 PHONE: +1.206.359.8510
            FAX: +1.206.359.9510 EEarl@perkinscoie.com



            Office of the General Manager,
            Domains By Proxy, LLC




                                                                                     48
    Case 4:19-cv-03425-JST Document 81-1 Filed 12/30/19 Page 58 of 74




Copyright © 1999-2019 Domains By Proxy, LLC.
All rights reserved.
U.S. Pat No. 7,130,878



                                                                2724789233




                                                                             49
         Case 4:19-cv-03425-JST Document 81-1 Filed 12/30/19 Page 59 of 74


From:                Earl, Erin K. (SEA)
To:                  Courtdisputes@godaddy.com
Subject:             RE: POKEGO2.COM
Date:                Wednesday, July 17, 2019 2:09:01 PM
Attachments:         2019-07-03 of 2018-10-16 Global++ Repo.pdf
                     2019-04-15 Pokego2_com Homepage.pdf
                     2019-07-03 of 2019-01-01 Global++ Repo.pdf


Dear Hap:

Thank you for your email. Although the pokego2.com domain is not specifically listed in the complaint,
the complaint does describe in detail three infringing mobile applications titled Potter++, PokeGo++, and
Ingress++. Per the screenshots we submitted, which we are reattaching here for reference, the
infringing mobile applications titled PokeGo++ and Ingress++ were being distributed on the pokego2.com
domain as recently as April 2019. This indicates that pokego2.com has been engaged in the same
conduct described in the complaint, namely, distribution of unauthorized derivative versions of Niantic’s
copyrighted mobile apps.

In addition, when I reviewed the registration record for pokego2.com on Monday, July 15, the
pokego2.com domain appeared to be registered to a Matthew Johnson with an address in Poplar Bluff,
Missouri, the same registrant we identified as being associated with other infringing domains including
globalplusplus.com and apphaven.org. Because GoDaddy already has imposed registrar lock on these
other domains registered to Mr. Johnson that engaged in the same conduct, we respectfully ask that you
take the same steps for pokego2.com.

Thank you,
Erin

Erin Earl | Perkins Coie LLP
COUNSEL
D. +1.206.359.8510



From: Courtdisputes@godaddy.com <Courtdisputes@godaddy.com>
Sent: Tuesday, July 16, 2019 9:34 AM
To: Earl, Erin K. (SEA) <EEarl@perkinscoie.com>
Subject: POKEGO2.COM

Dear Erin Earl,

Thank you for your message.

We have reviewed the filed court complaint, however, we are unable to see where “POKEGO2.COM” is
listed in court complaint.

In order for us to place POKEGO2.COM on registrar lock we will require that POKEGO2.COM be
specifically listed in the filed complaint.

In order for us to take any action on POKEGO2.COM we will require a court order that specifically lists
POKEGO2.COM and what action to be taken.


                                                                                                          50
      Case 4:19-cv-03425-JST Document 81-1 Filed 12/30/19 Page 60 of 74



For more information on how we can assist with court documentation, please review the following link:

https://www.godaddy.com/legal/agreements/subpoena-policy

Regards,

Hap
Dispute Administrator
GoDaddy
ENCO - POKEGO2.COM



From: Domains By Proxy <donotreply@secureserver.net>
Sent: Monday, July 15, 2019 2:48 PM
To: Courtdisputes-GD <Courtdisputes@godaddy.com>
Subject: Update [Incident ID: 39417932] - POKEGO2.COM

   Notice: This email is from an external sender.




                                            Here's our response to your inquiry.




             PRIVATE REGISTRATIONS®




           Discussion Notes
           Support Staff Response
           --------ORIGINAL NOTE-----------
           Subject:Subject: RE: Update [Incident ID: 39391315] - POKEGO2.COM
           From:EEarl@perkinscoie.com
           Date: Fri, 12 Jul 2019 14:59:07 +0000
           To:generalmanager@domainsbyproxy.com



           Update [Incident ID: 39391315] - POKEGO2.COM


                                                                                                        51
Case 4:19-cv-03425-JST Document 81-1 Filed 12/30/19 Page 61 of 74


  Hi Lisa:
  Apologies that the attachments did not go through. Please find the screenshots and
  complaint attached.
  Thank you,
  Erin Earl Perkins Coie LLP

  1201 Third Avenue

  Suite 4900

  Seattle, WA 98101

  PHONE: +1.206.359.8510

  FAX: +1.206.359.9510

  EEarl@perkinscoie.com

  -------------------------------Resolution-------------------7/12/2019 7:32:13 AM-----------------
  ------------
  Dear Erin Earl,

  Thank you for contacting Domains By Proxy, LLC (“DBP”) regarding POKEGO2.COM. DBP
  provides a private registration service that allows its customers to register domain names
  without listing their contact information in the WHOIS database.

  We have reviewed the claim you submitted. However, the attachments you mentioned
  (lawsuit and screenshots) were not received.

  Please attach that information to your reply for review.

  Warm regards,

  Lisa
  Office of the General Manager
  Domains By Proxy, LLC



  --------ORIGINAL NOTE-----------
  Subject:
  From:

  To:

  DBP Claim Request

  Requestor First Name: Erin
  Requestor Last Name: Earl
  Requestor Firm: Perkins Coie LLP
  Requestor Company: Niantic, Inc.
  Requestor Email: eearl@perkinscoie.com

                                                                                                      52
Case 4:19-cv-03425-JST Document 81-1 Filed 12/30/19 Page 62 of 74


  Requestor Phone: (206) 359-8510
  Requestor Language:
  Complaint Nature: Website content infringes a copyright
  Federal trademark registration number: TX 8-729-533, PA 2-179-944, PA 2-180-185
  Jurisdictions or geographical area:
  Good faith certification: I, Erin Earl, certify in good faith, under penalty of perjury,
  that I am an authorized representative of the copyright holder (namely, Niantic, Inc.),
  that the use of the copyrighted content (namely, Niantic’s computer code for its
  mobile applications) infringes the rights of the copyright holder, and that the use of
  the copyrighted content claimed to be infringing is not defensible.
  Infringing URL: http://pokego2.com
  Copyrighted URL: https://apps.apple.com/us/app/pok%C3%A9mon-
  go/id1094591345 ; and https://apps.apple.com/us/app/ingress-prime/id576505181
  Domains:
  pokego2.com

  Additional Information: We represent Niantic, Inc. (“Niantic”) and write to request
  that you provide full contact information for the registrant of the domain name
  pokego2.com. The owner(s) of that domain name have used the pokego2.com
  website to advertise, distribute, and profit from computer programs titled PokeGo++
  and Ingress++ (the “Illegal Programs”). The Illegal Programs are “hacked” versions of
  the mobile applications for Niantic’s famous augmented reality games, Pokémon Go
  and Ingress. The purpose of the Illegal Programs is to enable users to cheat within
  Niantic’s games.

  The Illegal Programs violate Niantic’s rights for at least the following reasons:

  First, the Illegal Programs contain copies of Niantic’s copyrighted computer code and
  constitute unauthorized derivative versions of Niantic’s copyrighted computer code.
  Thus, the creation and distribution of the Illegal Programs violates Niantic’s exclusive
  rights under the federal Copyright Act, 17 U.S.C. § 101, et seq., and analogous state
  laws.

  Second, the Illegal Programs can be used to access Niantic’s protected computers
  without authorization and obtain information, thereby violating the federal
  Computer Fraud and Abuse Act, 18 U.S.C. § 1030, and analogous state laws.

  Third, the Illegal Programs violate Niantic’s Terms of Service which prohibit, among
  other things, copying, modifying, or creating derivative works based on Niantic’s
  games; using Niantic’s services or content for commercial purposes; and cheating in
  Niantic’s games.

  Niantic has filed a lawsuit regarding the Illegal Programs. A copy of the complaint is
  attached.

  Although the pokego2.com website currently is not operational, we are submitting
  screenshots from archive.org and another screenshot taken in April 2019 that


                                                                                             53
         Case 4:19-cv-03425-JST Document 81-1 Filed 12/30/19 Page 63 of 74


              establish its distribution of unauthorized derivative versions of Niantic’s copyrighted
              mobile apps.



             Office of the General Manager,
             Domains By Proxy, LLC




    Copyright © 1999-2019 Domains By Proxy, LLC.
    All rights reserved.
    U.S. Pat No. 7,130,878




                                                               2724764485




NOTICE: This communication may contain privileged or other confidential information. If you have received it in error, please advise the sender
by reply email and immediately delete the message and any attachments without copying or disclosing the contents. Thank you.




                                                                                                                                              54
         Case 4:19-cv-03425-JST Document 81-1 Filed 12/30/19 Page 64 of 74


From:                Earl, Erin K. (SEA)
To:                  generalmanager@domainsbyproxy.com
Subject:             RE: Update [Incident ID: 39391315] - POKEGO2.COM
Date:                Wednesday, July 17, 2019 4:48:28 PM


Dear Laurie:

Thanks again for your response; however, it appears that pokego2.com is now subscribing to your
privacy service. We therefore respectfully renew our request that you please provide us contact
information for this domain.

Regards,
Erin

Erin Earl | Perkins Coie LLP
COUNSEL
D. +1.206.359.8510



From: Domains By Proxy <donotreply@secureserver.net>
Sent: Monday, July 15, 2019 1:57 PM
To: Earl, Erin K. (SEA) <EEarl@perkinscoie.com>
Subject: Update [Incident ID: 39391315] - POKEGO2.COM

                                                Here's our response to your inquiry.




                 PRIVATE REGISTRATIONS®




              Discussion Notes
              Support Staff Response



              Dear Erin,

              We are following up to let you know POKEGO2.COM
              no longer subscribes to our privacy service. You may now direct your complaint to
              the registrant whose contact details are located at the link below:



                                                                                                  55
         Case 4:19-cv-03425-JST Document 81-1 Filed 12/30/19 Page 65 of 74


              https://www.godaddy.com/whois/results.aspx?domain=pokego2.com



              Questions or concerns pertaining to the contact information on the domain name
              are handled by the registrar of record.

              Kind regards,

              Laurie
              Office of the General Manager
              Domains By Proxy, LLC




             Office of the General Manager,
             Domains By Proxy, LLC




    Copyright © 1999-2019 Domains By Proxy, LLC.
    All rights reserved.
    U.S. Pat No. 7,130,878




                                                               2724873101




NOTICE: This communication may contain privileged or other confidential information. If you have received it in error, please advise the sender
by reply email and immediately delete the message and any attachments without copying or disclosing the contents. Thank you.




                                                                                                                                              56
           Case 4:19-cv-03425-JST Document 81-1 Filed 12/30/19 Page 66 of 74


From:             Domains By Proxy
To:               Earl, Erin K. (SEA)
Subject:          Update [Incident ID: 39391315] - POKEGO2.COM:: 693055
Date:             Thursday, July 18, 2019 3:51:27 PM




              PRIVATE REGISTRATIONS®




            Discussion Notes
            Support Staff Response




            Dear Erin,

            We reviewed the links you provided to the infringing material and were
            unable to verify the copyrighted content is present on the URL. The
            copyrighted content must be visible and we cannot accept screen shots
            of content that is not there. As a result, we are closing this investigation.

            You can contact our customer directly at
            POKEGO2@DomainsByProxy.com if you have any further issues to
            address.

            Alternatively, if you can provide a federally registered trademark, we can
            review a claim for trademark infringements. State level trademarks are
            not acceptable for this purpose. If you seek the identity of the domain
            owner, please review our subpoena policies here:
            https://www.domainsbyproxy.com/policy/Subpoena.aspx

            Kind regards,

            Laurie
            Office of the General Manager
            Domains By Proxy, LLC
            Customer Inquiry
            Update [Incident ID: 39391315] - POKEGO2.COM Dear Laurie: Thanks
            again for your response; however, it appears that pokego2.com is now
            subscribing to your privacy service. We therefore respectfully renew our
            request that you please provide us contact information for this domain.
            Regards, Erin Erin Earl Perkins Coie LLP COUNSEL D.

                                                                                            57
    Case 4:19-cv-03425-JST Document 81-1 Filed 12/30/19 Page 67 of 74


      +1.206.359.8510
      Customer Inquiry
      Update [Incident ID: 39391315] - POKEGO2.COM Thank you very
      much, Laurie. Erin Earl Perkins Coie LLP COUNSEL D.
      +1.206.359.8510



     Office of the General Manager,
     Domains By Proxy, LLC




Copyright © 1999-2019 Domains By Proxy, LLC.
All rights reserved.
U.S. Pat No. 7,130,878



                                                                    2735186607




                                                                                 58
       Case 4:19-cv-03425-JST Document 81-1 Filed 12/30/19 Page 68 of 74


From:              Courtdisputes@godaddy.com
To:                Earl, Erin K. (SEA)
Subject:           RE: POKEGO2.COM
Date:              Thursday, July 18, 2019 9:15:56 AM


Dear Erin,

Thank you for your message.

In order for us to place POKEGO2.COM on registrar lock POKEGO2.COM will need to be specifically
named in the complaint. Once POKEGO2.COM is locked it will remain locked pending final outcome of
the case or unless ordered otherwise.

Regards,

Hap
Dispute Administrator
GoDaddy
ENCO - POKEGO2.COM

From: Earl, Erin K. (Perkins Coie) <EEarl@perkinscoie.com>
Sent: Wednesday, July 17, 2019 4:09 PM
To: Courtdisputes-GD <Courtdisputes@godaddy.com>
Subject: RE: POKEGO2.COM

    Notice: This email is from an external sender.




Dear Hap:

Thank you for your email. Although the pokego2.com domain is not specifically listed in the complaint,
the complaint does describe in detail three infringing mobile applications titled Potter++, PokeGo++, and
Ingress++. Per the screenshots we submitted, which we are reattaching here for reference, the
infringing mobile applications titled PokeGo++ and Ingress++ were being distributed on the pokego2.com
domain as recently as April 2019. This indicates that pokego2.com has been engaged in the same
conduct described in the complaint, namely, distribution of unauthorized derivative versions of Niantic’s
copyrighted mobile apps.

In addition, when I reviewed the registration record for pokego2.com on Monday, July 15, the
pokego2.com domain appeared to be registered to a Matthew Johnson with an address in Poplar Bluff,
Missouri, the same registrant we identified as being associated with other infringing domains including
globalplusplus.com and apphaven.org. Because GoDaddy already has imposed registrar lock on these
other domains registered to Mr. Johnson that engaged in the same conduct, we respectfully ask that you
take the same steps for pokego2.com.

Thank you,
Erin


                                                                                                        59
         Case 4:19-cv-03425-JST Document 81-1 Filed 12/30/19 Page 69 of 74



Erin Earl | Perkins Coie LLP
COUNSEL
D. +1.206.359.8510



From: Courtdisputes@godaddy.com <Courtdisputes@godaddy.com>
Sent: Tuesday, July 16, 2019 9:34 AM
To: Earl, Erin K. (SEA) <EEarl@perkinscoie.com>
Subject: POKEGO2.COM

Dear Erin Earl,

Thank you for your message.

We have reviewed the filed court complaint, however, we are unable to see where “POKEGO2.COM” is
listed in court complaint.

In order for us to place POKEGO2.COM on registrar lock we will require that POKEGO2.COM be
specifically listed in the filed complaint.

In order for us to take any action on POKEGO2.COM we will require a court order that specifically lists
POKEGO2.COM and what action to be taken.

For more information on how we can assist with court documentation, please review the following link:

https://www.godaddy.com/legal/agreements/subpoena-policy

Regards,

Hap
Dispute Administrator
GoDaddy
ENCO - POKEGO2.COM



From: Domains By Proxy <donotreply@secureserver.net>
Sent: Monday, July 15, 2019 2:48 PM
To: Courtdisputes-GD <Courtdisputes@godaddy.com>
Subject: Update [Incident ID: 39417932] - POKEGO2.COM

     Notice: This email is from an external sender.




                                              Here's our response to your inquiry.




                                                                                                          60
Case 4:19-cv-03425-JST Document 81-1 Filed 12/30/19 Page 70 of 74




    PRIVATE REGISTRATIONS®




  Discussion Notes
  Support Staff Response
  --------ORIGINAL NOTE-----------
  Subject:Subject: RE: Update [Incident ID: 39391315] - POKEGO2.COM
  From:EEarl@perkinscoie.com
  Date: Fri, 12 Jul 2019 14:59:07 +0000
  To:generalmanager@domainsbyproxy.com


  Update [Incident ID: 39391315] - POKEGO2.COM

  Hi Lisa:
  Apologies that the attachments did not go through. Please find the screenshots and
  complaint attached.
  Thank you,
  Erin Earl Perkins Coie LLP

  1201 Third Avenue

  Suite 4900

  Seattle, WA 98101

  PHONE: +1.206.359.8510

  FAX: +1.206.359.9510

  EEarl@perkinscoie.com

  -------------------------------Resolution-------------------7/12/2019 7:32:13 AM-----------------
  ------------
  Dear Erin Earl,


  Thank you for contacting Domains By Proxy, LLC (“DBP”) regarding POKEGO2.COM. DBP
  provides a private registration service that allows its customers to register domain names
  without listing their contact information in the WHOIS database.

  We have reviewed the claim you submitted. However, the attachments you mentioned
  (lawsuit and screenshots) were not received.


                                                                                                      61
Case 4:19-cv-03425-JST Document 81-1 Filed 12/30/19 Page 71 of 74


  Please attach that information to your reply for review.

  Warm regards,

  Lisa
  Office of the General Manager
  Domains By Proxy, LLC



  --------ORIGINAL NOTE-----------
  Subject:
  From:

  To:

  DBP Claim Request

  Requestor First Name: Erin
  Requestor Last Name: Earl
  Requestor Firm: Perkins Coie LLP
  Requestor Company: Niantic, Inc.
  Requestor Email: eearl@perkinscoie.com
  Requestor Phone: (206) 359-8510
  Requestor Language:
  Complaint Nature: Website content infringes a copyright
  Federal trademark registration number: TX 8-729-533, PA 2-179-944, PA 2-180-185
  Jurisdictions or geographical area:
  Good faith certification: I, Erin Earl, certify in good faith, under penalty of perjury,
  that I am an authorized representative of the copyright holder (namely, Niantic, Inc.),
  that the use of the copyrighted content (namely, Niantic’s computer code for its
  mobile applications) infringes the rights of the copyright holder, and that the use of
  the copyrighted content claimed to be infringing is not defensible.
  Infringing URL: http://pokego2.com
  Copyrighted URL: https://apps.apple.com/us/app/pok%C3%A9mon-
  go/id1094591345 ; and https://apps.apple.com/us/app/ingress-prime/id576505181
  Domains:
  pokego2.com

  Additional Information: We represent Niantic, Inc. (“Niantic”) and write to request
  that you provide full contact information for the registrant of the domain name
  pokego2.com. The owner(s) of that domain name have used the pokego2.com
  website to advertise, distribute, and profit from computer programs titled PokeGo++
  and Ingress++ (the “Illegal Programs”). The Illegal Programs are “hacked” versions of
  the mobile applications for Niantic’s famous augmented reality games, Pokémon Go
  and Ingress. The purpose of the Illegal Programs is to enable users to cheat within
  Niantic’s games.




                                                                                             62
         Case 4:19-cv-03425-JST Document 81-1 Filed 12/30/19 Page 72 of 74


              The Illegal Programs violate Niantic’s rights for at least the following reasons:

              First, the Illegal Programs contain copies of Niantic’s copyrighted computer code and
              constitute unauthorized derivative versions of Niantic’s copyrighted computer code.
              Thus, the creation and distribution of the Illegal Programs violates Niantic’s exclusive
              rights under the federal Copyright Act, 17 U.S.C. § 101, et seq., and analogous state
              laws.

              Second, the Illegal Programs can be used to access Niantic’s protected computers
              without authorization and obtain information, thereby violating the federal
              Computer Fraud and Abuse Act, 18 U.S.C. § 1030, and analogous state laws.

              Third, the Illegal Programs violate Niantic’s Terms of Service which prohibit, among
              other things, copying, modifying, or creating derivative works based on Niantic’s
              games; using Niantic’s services or content for commercial purposes; and cheating in
              Niantic’s games.

              Niantic has filed a lawsuit regarding the Illegal Programs. A copy of the complaint is
              attached.

              Although the pokego2.com website currently is not operational, we are submitting
              screenshots from archive.org and another screenshot taken in April 2019 that
              establish its distribution of unauthorized derivative versions of Niantic’s copyrighted
              mobile apps.



             Office of the General Manager,
             Domains By Proxy, LLC




    Copyright © 1999-2019 Domains By Proxy, LLC.
    All rights reserved.
    U.S. Pat No. 7,130,878




                                                               2724764485




NOTICE: This communication may contain privileged or other confidential information. If you have received it in error, please advise the sender
by reply email and immediately delete the message and any attachments without copying or disclosing the contents. Thank you.




                                                                                                                                              63
           Case 4:19-cv-03425-JST Document 81-1 Filed 12/30/19 Page 73 of 74


From:             Domains By Proxy
To:               Earl, Erin K. (SEA)
Subject:          Update [Incident ID: 39287250] - GlobalPlusPlus.com :: 692938
Date:             Tuesday, July 2, 2019 10:45:49 AM




              PRIVATE REGISTRATIONS®




            Discussion Notes
            Support Staff Response
            GlobalPlusPlus.com :: 692938

            Dear Erin,

            We are following up to let you know GlobalPlusPlus.com no longer
            subscribes to our privacy service. You may now direct your complaint to
            the registrant whose contact details are located at the link below:
            https://www.godaddy.com/whois/results.aspx?
            checkAvail=1&tmskey=&domain=GlobalPlusPlus.com

            Questions or concerns pertaining to the contact information on the
            domain name are handled by the registrar of record.

            Kind regards,

            Laurie
            Office of the General Manager
            Domains By Proxy, LLC
            Customer Inquiry
            Update [Incident ID: 39287250] - GlobalPlusPlus.com :: 692938 Dear
            Hap, Thank you for your continued engagement on this matter. You are
            correct that the owner of the globalplusplus.com website has recently
            removed the content published on that website, including links to the
            infringing programs that the owner previously offered for download from
            that website. However, we have provided multiple screenshots showing
            that the infringing programs were available from the globalplusplus.com
            website for a lengthy time, and as recently as June 14, 2019. We have
            reattached those screenshots here, and also included screenshots from
            the Internet Archive WayBack Machine, which include in their headers
            the https://www.globalplusplus.com URL and the date on which the
            content (including links to download the infringing programs) was

                                                                                      64
    Case 4:19-cv-03425-JST Document 81-1 Filed 12/30/19 Page 74 of 74


      captured. Please let us know if you would like additional screenshots
      evidencing the illegal conduct. The fact that the infringing programs are
      not currently available on the globalplusplus.com website does not
      undermine Niantic’s copyright infringement claims, as detailed in
      Niantic’s complaint (also attached). Given that the globalplusplus.com
      domain name was clearly used to violate your terms of service and to
      traffic in infringing programs that violate Niantic’s rights, we respectfully
      request that you disclose the registrant information for that domain
      name, as you did with respect to the apphaven.org domain name, to
      enable us to raise our concerns directly with the owner of the
      globalplusplus.com domain name. Thanks again for your time and
      attention to this matter, Erin Erin Earl Perkins Coie LLP COUNSEL D.
      +1.206.359.8510



     Office of the General Manager,
     Domains By Proxy, LLC




Copyright © 1999-2019 Domains By Proxy, LLC.
All rights reserved.
U.S. Pat No. 7,130,878



                                                                                 2689747420




                                                                                              65
